Citation Nr: 1723046	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-23 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the Navy from January 1967 to November 1986.  He died in October 2011.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that service connection for the cause of the Veteran's death is warranted because he served on the USS Ticonderoga which operated "primarily on Vietnam's inland waterways during deployment" and "also operated on close coastal waters for extended period."  She reported that the Veteran told her that while he was serving on the USS Ticonderoga, he "went ashore with some crew members using small boats to pick up supply from the pier side in Danang."  She asserts her belief that the Veteran set foot in Vietnam during his deployment.  See July 2013 VA Form 9.

The Veteran's Certificate of Death recorded that the immediate cause of death was metastatic non-small cell lung cancer.  Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam (RVN) during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  If such exposure to chemical herbicides is established, certain diseases, including lung cancer, are presumed to be due to chemical herbicide exposure. 38 C.F.R. § 3.309(e). 

Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam. See 38 C.F.R. § 3.307(a)(6)(iii) (2013); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  

In the case of Gray v McDonald, 27 Vet. App. 313 (2015), the United States Court of Appeals for Veterans Claims (Court), held that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway was inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment.  Significantly, the Court did not hold that Da Nang Harbor must be considered an inland waterway, but instead remanded the case for VA to determine whether Da Nang Harbor is an "inland waterway" of the Republic of Vietnam with respect to application of the presumptive exposure provision in 38 C.F.R. § 3.307(a)(6)(iii). Id.

Subsequent to the Court's decision in Gray, the Veterans Benefits Administration (VBA) has issued updated guidance concerning claims based on service aboard ships offshore of the RVN or on inland waterways.  In this most recent guidance, "inland waterways" are defined as "fresh water rivers, streams, and canals, and similar waterways."  See M21-1.IV.ii.1.H.2.a (updated Nov. 21, 2016).  VBA has specifically determined that Da Nang Harbor is considered to be offshore waters.  See M21-1.IV.ii.1.H.2.c.  

Military records reveal that the Veteran served on USS Ticonderoga from June 1967 to April 1971, and served on the USS Nashville in June of 1972.  His service personnel records show that the USS Ticonderoga commenced a sea tour in June 1967.  The Board notes that the USS Ticonderoga is not included on the list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (last updated Mar. 23, 2017) maintained by VBA.  VA's efforts to develop information confirming that the Veteran served in the Republic of Vietnam or its inland waterways resulted in negative findings.  For these reasons, the Board finds that the Veteran is not presumed to have been exposed to herbicides/Agent Orange while in service.

Service treatment records from August 1970 and April 1971 show, respectively, that the Veteran was found to have a pulmonary lesion and hilar calcifications that were consistent with healed granulomatous disease.  The lesion was observed while he was assigned to the USS Ticonderoga.  A January 1978 chest X-ray was within normal limits, and a June 1979 chest X-ray noted no active lung disease.  A 1979 STR record noted he was a smoker.  Chest X-rays were also normal in January 1982, February 1984, and September 1986.

Post-service Navy medical records from September 2009 note that the Veteran was a mess chef in the Navy, and that there was a question of whether he was exposed to Agent Orange during service.  These records additionally noted that the Veteran had a minor social tobacco habit during high school and service.  As the claims file does not contain any medical opinion discussing the etiology of the Veteran's lung cancer in relation to the pulmonary findings in service, the Board a remand is necessary for a medical opinion to address whether the Veteran's lung cancer was related to service.  38 U.S.C. § 5103A(a).

Further, it appears that the claims file does not contain two documents that should be associated with the record on appeal, if possible.  Upon review of the file, the Board was unable to locate the Appellant's June 2012 DIC claim, in addition to the September 2012 VCAA notice letter.  Efforts should be made to associate them with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Please obtain any outstanding non-VA treatment records related to the Veteran's lung cancer.  Request the Appellant to provide the names and addresses of all non-VA medical care providers who treated the Veteran's lung cancer, including his terminal care and whose records remain outstanding.  Please provide her with the opportunity to submit any outstanding records in support of her claim for DIC benefits and assist her with developing any records she adequately identifies and authorizes VA to obtain. 
 
2. Please obtain any outstanding VA treatment records related to the Veteran's lung cancer that have not already been associated with the claims file.

3. Please make efforts to locate the Appellant's June 2012 DIC claim and the September 2012 VCAA notice letter, and associate them with the claims file.  

4. After completion of steps 1, 2, and 3, please obtain a VA medical opinion which responds to the following questions: 

a. Is it at least likely as not (a 50% or better probability) that the Veteran's lung cancer was incurred in, related to or caused by service?  Please note for the purposes of this opinion that the Veteran is not presumed to have been exposed to herbicides/Agent Orange while in service.  The examiner should consider and address as necessary the August 1970 STR that showed the Veteran had a pulmonary lesion; the April 1971 STR that showed the Veteran had hilar calcifications that were consistent with healed granulomatous disease; and the evidence indicating that the Veteran smoked. 

b. Is it at least likely as not (a 50% or better probability) that the Veteran's lung cancer was manifested within one year of service (the one-year period ended in November 1987). 

The claims file should be made available to and reviewed by the clinician.  The clinician must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

5. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




